DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 10/28/2020.  Claims 1-20 are pending and have been examined.  

Specification
The disclosure is objected to because of the following informalities: 
The use of a trade name or a mark used in commerce (e.g. ZOOM, etc.) has been noted in this application. It should be capitalized (each letter) wherever it appears and be accompanied by the generic terminology or, where appropriate, include a proper symbol indicating use in commerce, such as ™, SM, or ® following the word.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claims 1, 5-6, 9-10, 14, and 18-19 are objected to because of the following informalities:  
As per claim 1, there should be a colon following “comprising” in line 1.  It is unclear whether “the user” in line 11 is referring to the “remote user” in line 6, or is different.  It is unclear whether “the application” in line 12 is referring to the “website application” in line 5, or is different.  
As per claim 5, there is lack of antecedent basis for “the user selections” in line 3.
As per claim 6, there is lack of antecedent basis for “the photo magnets” in line 2.
As per claim 9, there is lack of antecedent basis for “the user photos” in line 1. There is lack of antecedent basis for “the user’s social media websites” in line 1 (note: that the possessive tense should be removed also for clarity, e.g. replaced with “social media websites of the user”).
As per claim 10, the possessive tense should be removed for “user’s photo album” in line 1 for clarity.
As per claim 14, there is lack of antecedent basis for “the steps of” in line 1 (e.g. should be removed).  It is unclear whether “the application” in line 12 is referring to the “website application” in line 3, or is different.  “the frame pattern and color” in line 10 should be spelled out for clarity and consistency (e.g. “the frame pattern and the frame color”). There is lack of antecedent basis for “the final photo magnet” in line 10. There is lack of antecedent basis for “the final photo magnet” in line 10.  There is lack of antecedent basis for “the overlay” in line 12.  There should be a comma after “icon screen” in line 14.  There is lack of antecedent basis for “the design” in line 16.  
As per claim 18, there is lack of antecedent basis for “the steps of” in line 1 (e.g. should be removed).  There is lack of antecedent basis for “the user” in line 4.  “the source photos source” in line 10 requires correction.  It is unclear what “the screen” in line 11 is referring to.  “the frame pattern and color” in line 12 should be spelled out for clarity and consistency (e.g. “the frame pattern and the frame color”).  “as will appears” in line 13 requires correction.  There is lack of antecedent basis for “the design” in line 19.  There is lack of antecedent basis for “the design” in line 16.  It appears that “packaging the photos” in line 21 should be “packaging the photo magnets”.
As per claim 19, there is lack of antecedent basis for “the video conferencing website” in line 19.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "may" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  This similarly applies to claims 11 and 14.  As such, the claims are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Davila et al. (US 20160278426 A1) in view of Baum (US 20020065741 A1), Parulski (US 6915273 B1), and Rathod (US 20210042724 A1).
As per independent claim 1, Davila teaches a system for creating a customized photo product over a network, comprising a computer in operable connection with a network interface (e.g. in paragraph 36 and figure 1A); a network interface in operable connection with the network (e.g. in paragraph 36 and figure 1A); an application server in operable communication with the network interface (e.g. in paragraphs 42-43 and figure 1A), the application server configured to host a website application for creating a customized photo product (e.g. in paragraph 28, “online environment for creating and decorating…media”), the server having a user interface for providing a remote user with web-page access to the computer (e.g. in paragraph 275 and figure 11B for Account Sign in); the user interface in operable communication with: a user database (e.g. in paragraph 106), an order processing module (e.g. in paragraph 93), a printing module (e.g. in paragraph 53), and a shipping module (e.g. in paragraph 165); the user interface comprising a series of separate webpage screens for designing the customized photo product by the user (e.g. in paragraph 260, “User Interface elements may include multiple screens presented as web pages”), the user interface comprising: a photo upload screen configured for uploading a user photo into the application (e.g. in paragraph 260, “upload…a photograph”); a frame selection screen configured for providing a frame overlay on the user photo, wherein the user may select at least a frame pattern (e.g. in paragraphs 260 and 305, “select options such as frames”), but does not specifically teach wherein the product includes a magnet, a magnetic printing module, wherein the user may select a frame color; a text box screen configured to provide a text box, wherein the user may select caption text, font style, font size, and font color for display on the frame overlay; and an event icon selection screen configured to provide a selection of event icons, wherein the user may select an icon for display in the frame overlay.  
However, Baum teaches a product including a magnet for magnetic printing (e.g. in paragraph 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Davila to include the teachings of Baum because one of ordinary skill in the art would have recognized the benefit of creating a variety of photo products (also amounts to a simple substitution that yields predictable results; e.g. see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).  
Parulski teaches select a frame color (e.g. in column 3 lines 36-39, “border matte color”) and a text box screen configured to provide a text box, wherein the user may select caption text, font style, font size, and font color for display on the frame overlay (e.g. in column 7 lines 34-40, “color, size, and font of the text for the page numbers and image captions”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Parulski because one of ordinary skill in the art would have recognized the benefit of allowing the user to further customize the photo product.  
Rathod teaches an event icon selection screen configured to provide a selection of event icons, wherein the a may select an icon for display in a frame overlay (e.g. in paragraphs 232 and 297 and figure 4A-D showing event icons).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Rathod because one of ordinary skill in the art would have recognized the benefit of allowing the user to perform further customizations (also amounts to a simple substitution that yields predictable results).
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein a mockup of the completed photo magnet is displayed in real time as user selections are made (e.g. Davila, in paragraph 296; Rathod, in paragraph 232 and 297 and figure 4).

As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches wherein the frame selection screen shows a palette of color selections corresponding to a frame color (e.g. Parulski, in column 7 lines 6-9 and figure 3).

As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches wherein the frame selection screen shows a palette of pattern selections and pattern colors (e.g. Parulski, column 7 lines 6-9 and in figure 3).

As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches a magnet shipping screen for providing shipping instructions for shipping the photo magnets to a single recipient or multiple recipients (e.g. Baum, in paragraphs 7 and 18).

As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches wherein shipping information is based on past orders is stored in the user database (e.g. Davila, in paragraphs 106-107; Baum, in paragraphs 17).

As per claim 8, the rejection of claim 7 is incorporated and the combination further teaches wherein the shipping information includes names, addresses, and magnet quantities previously ordered for prior recipients (e.g. Davila, in paragraphs 106-107 and 163; Baum, in paragraphs 7 and 17).

As per claim 9, the rejection of claim 1 is incorporated and the combination further teaches wherein the user photos are uploaded from the user's social media websites (e.g. Davila, in paragraph 36).

As per claim 10, the rejection of claim 1 is incorporated and the combination further teaches wherein the user database stores a user's photo album of previously uploaded photos for future use (e.g. Baum, in paragraph 80 and figure 5).

Claims 5 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davila et al. (US 20160278426 A1) in view of Baum (US 20020065741 A1), Parulski (US 6915273 B1), and Rathod (US 20210042724 A1) and further in view of Malino (US 5799423 A).
As per claim 5, the rejection of claim 1 is incorporated and the combination further teaches wherein the photo magnet design has been customized by the user selections (e.g. Davila, in paragraph 28; Baum, in paragraph 18; Parulski, in column 7 lines 6-9 and figure 3), but does not specifically teach on paper stock having a magnetic backing layer.  However, Malino teaches a magnet including paper stock having a magnetic backing layer (e.g. in claim 1, “a strip magnet upon which a laminated paper sheet segment is adhered”).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Malino because one of ordinary skill in the art would have recognized the benefit of allowing the user to create well-known types of magnets (also amounts to a simple substitution that yields predictable results).

As per independent claim 14, Davila teaches a method for providing a customized photo magnet to a user, comprising the steps of: providing a web-based application over a network for designing a custom photo product (e.g. in paragraphs 28 and 260, “online environment for creating and decorating…media”), the application having a user interface accessible to the user as separate web screens, each screen displaying prompts or menus (e.g. in paragraph 260, “User Interface elements may include multiple screens presented as web pages”), wherein the user provides selections in response to the prompts or menus (e.g. in paragraphs 260 and 305, user “select options”); displaying a separate photo upload screen, wherein the user selects and uploads a source photo from one of multiple photo sources selected by the user (e.g. in paragraphs 36 and 260, “upload…a photograph”); displaying a separate frame selection screen, wherein a frame is overlaid on the uploaded photo, and wherein the user selects at least a frame pattern (e.g. in paragraphs 260 and 305, “select options such as frames”), completing the design of the photo magnet and printing the photo product (e.g. in paragraph 35), but does not specifically teach wherein the product includes a magnet, wherein the user may select frame color, and the screen displays the frame pattern and color as will appear in the final photo magnet; displaying a separate text box screen, wherein the user selects caption text for displaying with the overlay, and wherein the user may further select a font, a font size, and a font color for the caption text; displaying a separate event icon screen wherein the user selects an icon representative of a chosen event from a palette of available icons; printing on magnetic photo paper; and shipping the photo magnet to the user.  
However, Baum teaches a product including a photo magnet and printing the photo magnet on magnetic photo paper and shipping the photo magnet to the user (e.g. in paragraphs 14, 18, and 61).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Davila to include the teachings of Baum because one of ordinary skill in the art would have recognized the benefit of creating a variety of photo products (also amounts to a simple substitution that yields predictable results; e.g. see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).  
The combination teaches separate screens (e.g. Davila, in paragraph 260) and Parulski teaches selecting a frame color and a screen displaying a frame pattern and color as will appear in a final photo product (e.g. in column 3 lines 36-39 and column 7 lines 6-9 and figure 3) and displaying a separate text box screen, wherein a user selects caption text for displaying with an overlay, and wherein the user may further select a font, a font size, and a font color for the caption text (e.g. in column 7 lines 34-40, “color, size, and font of the text for the page numbers and image captions”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Parulski because one of ordinary skill in the art would have recognized the benefit of allowing the user to further customize the photo product.  
Rathod teaches displaying a separate event icon screen wherein the user selects an icon representative of a chosen event from a palette of available icons (e.g. in paragraphs 232 and 297 and figure 4A-D showing event icons).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Rathod because one of ordinary skill in the art would have recognized the benefit of allowing the user to perform further customizations (also amounts to a simple substitution that yields predictable results). 
Malino teaches a magnet including magnetic photo paper (e.g. in claim 1, “a strip magnet upon which a laminated paper sheet segment is adhered”).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Malino because one of ordinary skill in the art would have recognized the benefit of allowing the user to create well-known types of magnets (also amounts to a simple substitution that yields predictable results).

As per claim 15, the rejection of claim 14 is incorporated and the combination further teaches wherein the completed design of the photo magnet with all user selections is shown in mockup form on each screen (e.g. Rathod, in paragraph 232 and 297 and figure 4).

As per claim 16, the rejection of claim 14 is incorporated and the combination further teaches wherein the user selects a matte or gloss finish for the completed photo magnet design (e.g. Baum, in paragraph 106).  

As per claim 17, the rejection of claim 14 is incorporated and the combination further teaches wherein the user selects single shipping, wherein a chosen quantity of finished magnets is shipped to a single user address, or multiple shipping, wherein a chosen quantity of finished magnets is shipped to multiple persons at multiple addresses (e.g. Baum, in paragraph 106).  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Davila et al. (US 20160278426 A1) in view of Baum (US 20020065741 A1), Parulski (US 6915273 B1), and Rathod (US 20210042724 A1) as applied above, and further in view of Alexander et al. (US 20200050853 A1).
As per claim 11, the rejection of claim 1 is incorporated and the combination further teaches wherein photos may be sequentially uploaded into the website application, and wherein groups of related photo magnets may be designed, printed, packaged, and shipped to attendees of the virtual event (e.g. Davila, paragraph 260; Baum, in paragraph 80 and 115, and figure 5), but does not specifically teach related to a virtual event recorded on a video-conferencing website.  However, Alexander teaches images related to a virtual event recorded on a video-conferencing website (e.g. in paragraph 44). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Alexander because one of ordinary skill in the art would have recognized the benefit of allowing the user to use images from a variety of sources (also amounts to a simple substitution that yields predictable results).

As per claim 12, the rejection of claim 11 is incorporated and the combination further teaches wherein photos are uploaded from screen captures of the virtual event conducted on the video conferencing website in real time (e.g. Alexander, in paragraph 44).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Davila et al. (US 20160278426 A1) in view of Baum (US 20020065741 A1), Parulski (US 6915273 B1), Rathod (US 20210042724 A1) and Alexander et al. (US 20200050853 A1) as applied above, and further in view of Willomitzer (US 20200117910 A1).
As per claim 13, the rejection of claim 11 is incorporated and the combination further teaches wherein screen captures are made from a recording of a virtual video conferencing event (e.g. Alexander, in paragraph 44), but does not specifically teach after the event has concluded.  However, Willomitzer teaches screen captures made after an event has concluded (e.g. in paragraph 10 and 14, “clip is generated by the server from pre-stored videos in its database… optically capturing the image”, i.e. after time of recording has ended).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Willomitzer because one of ordinary skill in the art would have recognized the benefit of allowing the user to also capture images of stored videos (also amounting to a simple substitution that yields predictable results).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Davila et al. (US 20160278426 A1) in view of Baum (US 20020065741 A1), Parulski (US 6915273 B1), Rathod (US 20210042724 A1), and Malino (US 5799423 A) as applied above, and further in view of Alexander et al. (US 20200050853 A1).
Claim 18 corresponds to claim 14, and are rejected under the same reasons set forth, and the combination further teaches packaging the photos and shipping the photo magnet packages to multiple persons associated with the virtual event (e.g. Baum, in paragraphs 7, 18, and 66), but does not specifically teach related to a virtual video-conference event; obtaining a video recording of a virtual web-conferencing event; using a screen capture application to capture multiple images of the virtual web-conferencing event and store the images in a digital storage medium.  However, Alexander teaches images related to a virtual video-conference event, obtaining a video recording of a virtual web-conferencing event, using a screen capture application to capture multiple images of the virtual web-conferencing event and store the images in a digital storage medium (e.g. in paragraph 44).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Alexander because one of ordinary skill in the art would have recognized the benefit of allowing the user to use images from a variety of sources (also amounts to a simple substitution that yields predictable results).

As per claim 19, the rejection of claim 18 is incorporated and the combination further teaches wherein photos are uploaded from screen captures of the virtual event conducted on the video conferencing website in real time (e.g. Alexander, in paragraph 44).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Davila et al. (US 20160278426 A1) in view of Baum (US 20020065741 A1), Parulski (US 6915273 B1), Rathod (US 20210042724 A1), Malino (US 5799423 A), and Alexander et al. (US 20200050853 A1) as applied above, and further in view of Willomitzer (US 20200117910 A1).
As per claim 20, the rejection of claim 18 is incorporated and the combination further teaches wherein screen captures are made from a recording of the virtual video conferencing event (e.g. Alexander, in paragraph 44), but does not specifically teach after the event has concluded.  However, Willomitzer teaches screen captures made after an event has concluded (e.g. in paragraph 10 and 14, “clip is generated by the server from pre-stored videos in its database… optically capturing the image”, i.e. after time of recording has ended).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Willomitzer because one of ordinary skill in the art would have recognized the benefit of allowing the user to also capture images of stored videos (also amounting to a simple substitution that yields predictable results).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Hillbard et al. (US 20120290437 A1) teaches “actions such as cropping, scaling, rotating, adding text or logo images, adjusting colors , applying effects, and placing one or more frames in the template” (e.g. in paragraph 24).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        07/02/2022


/ARIEL MERCADO/Primary Examiner, Art Unit 2176